DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  “(COT.)” in line 3 should be replaced with “(COT).”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinan (US Pub. 2017/0359808).
Regarding claim 1, Dinan teaches an apparatus, comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: receiving network assistance information (“uplink grant DCI … may further 
Regarding claim 2, Dinan teaches the network assistance information comprises a channel access type (“channel access type field indicating a channel access (LBT) type” in [0158]).
Regarding claim 3, Dinan teaches the channel access type is selected from a set of channel access types stored in the apparatus [0160]; the apparatus is configured with the set of the channel access types and a set of channel access procedures, wherein one or more channel access procedures are associated with each of the channel access types in the set of channel access types [0160]; and the channel access procedures are listen-before-talk (LBT) procedures [0161].
Regarding claim 4, Dinan teaches one or more of the channel access procedures includes random backoff (“LBT with random back-off” in [0125]).
Regarding claim 5, Dinan teaches a random backoff feature of one or more of the channel access procedures is determined, at least in part, by a default configuration [0125].
Regarding claim 6, Dinan teaches the channel access type indicates the apparatus may perform the transmission without performing LBT (“no LBT procedure may performed” in [0125]).
Regarding claim 7, Dinan teaches the network assistance information is signaled via layer one signaling or higher layer signaling [0153].

Regarding claim 9, Dinan teaches the network assistance information is signaled via a downlink control information (DCI) [0133], [0134].
Regarding claim 10, Dinan teaches the DCI is scrambled by a cell radio network temporary identifier (C-RNTI) or a network assistance radio network temporary identifier (NA-RNTI) [0134].
Regarding claim 11, Dinan teaches the DCI is received in a control resource set (CORESET) comprising a physical downlink control channel (PDCCH) UE- specific search space (see PDCCH order sent to UE in step 601 in Figure 9).
Regarding claim 13, Dinan teaches the DCI is received in a control resource set (CORESET) comprising a physical downlink control channel (PDCCH) network assistance search space (“common search space (CSS)” in [0110]).
Regarding claim 14, Dinan teaches the uplink transmission corresponds to a random access preamble transmission [0110].
Regarding claim 15, Dinan teaches the network assistance information is received by the apparatus and the random access preamble is transmitted by the apparatus within a single channel occupancy time (COT) [0110], [0157]
Regarding claim 16, Dinan teaches the uplink channel access procedure is a random access procedure, and wherein the operations further comprise: receiving a physical downlink control channel (PDCCH) order comprising the network assistance information and a trigger to perform the uplink channel procedure (“preamble may be sent by a UE in response to a PDCCH order” in [0110]); performing the uplink channel procedure in accordance with the trigger (“preamble may be sent by a UE in response to a PDCCH order” in [0110]).

Regarding claim 18, Dinan teaches the operations further comprise, receiving a random access response (RAR), the RAR comprising the network assistance information and an uplink grant (“an eNB responding with an initial TA command NTA (amount of timing advance) within a random access response window” in [0111]).
Regarding claim 19, Dinan teaches the network assistance information is signaled as a field in the RAR uplink grant (“uplink grant DCI” in [0158]).
Regarding claim 20, Dinan teaches the RAR is received in a control resource set (CORESET) comprising a physical downlink control channel (PDCCH) common search space (“common search space (CSS)” in [0110]).
Regarding claim 21, Dinan teaches the PDCCH common search space is a Type 1 common search space (see “Type 1” in [0160] and “common search space (CSS)” in [0110]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414